     Case: 1:19-cv-06028 Document #: 28 Filed: 06/11/20 Page 1 of 1 PageID #:96

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

The Terraces Condominium Association
                                               Plaintiff,
v.                                                           Case No.: 1:19−cv−06028
                                                             Honorable John Robert Blakey
Insurance Company of Greater New York
                                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 11, 2020:


        MINUTE entry before the Honorable John Robert Blakey: The 7/16/20 status
hearing is stricken. The 7/1/20 status report deadline stands. In particular, the parties shall
indicate in their status report whether they are on track to complete fact discovery by the
extended deadline (9/1/20), whether they in fact need expert discovery, and whether either
side will file a motion for summary judgment. For now, the pretrial− and trial−related
dates set in [14] stand. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
